In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent to issue a license to petitioner for the installation and maintenance of certain utility facilities in, under or upon the Murray Avenue Bridge without a waiver by petitioner of its rights under section 459 of the Public Authorities Law, the appeal is from stated portions of a judgment of the Supreme Court, Westchester County, dated December 27, 1976, which, inter alia, determined that respondent may require a waiver by petitioner of any rights provided by statute with respect to relocation costs. Judgment affirmed, insofar as appealed from, with $50 costs and disbursements, on the opinion of Mr. Justice Wood at Special Term. Margett, J. P., Rabin, Titone and Mollen, JJ., concur.